DETAILED ACTION

Application Status
	Claims 1-20 are pending and have been examined in this application.
	This is the second communication on the merits. 	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The drawing objections have been corrected by applicant and accordingly are withdrawn. 
The specification objections have been corrected by applicant and accordingly are withdrawn.
The claim objections are withdrawn. 
The 112(b) rejection of claim 4 is withdrawn.
The 112(b) rejection of claim 8 stands because it is factually incorrect to say that a pivoting arm pivots on any more than 1 pin. According to the current wording of claim 8, each pivoting arm pivots on a first pin and a second pin. As disclosed, the pivot arms pivot in an arc motion with exactly one point of rotation. This point of rotation, or pivot, is defined by pin 45a illustrated in Fig. 4. Since at this point, the pivoting arm is fixed in translation, it would be physically impossible for the pivot arm to rotate about any other point because rotating the pivot arm at any other point would require the pivot arm to move in an arc motion at 45a. Furthermore, the pivot arm does not pivot on a first pin or second pin as claimed because neither of these pins are pivot points of the pivoting arms. 


Claim Objections
Claim 4 is objected to because of the following informalities:    
Claim 4, lines 1-2, “further comprising a diamond shaped raised members” should read, “further comprising diamond shaped raised members”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites, “each pivoting arm pivots on a first pin…and a second pin”. As noted above, this is a factual mischaracterization of the invention as disclosed because it would be physically impossible for a pivot arm as disclosed to pivot on any more than 1 pin and because the pivoting arm pivots on neither of the claimed first and second pins.  Examiner suggests amending the claim language in line 3 from “wherein each pivoting arm pivots on” to “further comprising”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6, 8-11, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson (US 9340087 B2) in view of Smith (US 20050067799 A1) and Stene (US 7243979 B1).
With respect to claim 1, Atkinson (US 9340087 B2) discloses: A drop frame trailer (see abstract), comprising: a trailer frame having a first side and a second side (156/156, Fig. 9, see Col. 9, LL. 34-35) and including a forward hitch (124) for connecting to a tow vehicle (102, Fig. 1B); a pair of rotating wheels (138/138, Fig. 7), each wheel for supporting one of the first or second sides of the trailer frame; a trailer deck (136) positioned over the trailer frame; a cylinder (172, Fig. 9) mounted on each side of the trailer frame, wherein a first end of each cylinder is pivotally mounted to a respective one of the first side and the second side of the trailer frame and a second end of each cylinder is pivotally attached to a respective offset bracket (170); a pivoting arm (168) mounted on each side of the trailer frame, each pivoting arm connecting between a respective offset bracket and a respective pivotal mount (166) on the trailer frame, each pivoting arm being configured to pivot in an arc motion upon actuation of the 
Atkinson does not disclose: an integral angled ramp extending across a backside of the trailer frame; and an operating station having a power supply, a hydraulic pump, and a control mechanism configured to selectively supply pressurized hydraulic fluid to the hydraulic cylinders to extend or retract hydraulic rams from the hydraulic cylinders to cause the pivoting arms to move in the arc motion to raise and lower the trailer frame relative to the ground. Atkinson’s disclosure also differs from what is claimed in the instant application in that the powered cylinders that drive the raising and lowering motion of the trailer in the relied upon embodiment are not explicitly disclosed as hydraulic cylinders. Atkinson does disclose that in other embodiments, the cylinder may be a hydraulic cylinder. Nonetheless, the rejection is made in view of Smith in which hydraulic cylinders are explicitly taught. 
Smith discloses a hydraulic drop frame trailer (see abstract) that uses hydraulic cylinders (36, Fig. 1A) to drive the raising and lowering of the trailer and further comprising: an integral angled ramp (not numbered, illustrated in Fig. 4A) extending across a backside of the trailer frame; and an operating station (see Figs. 6, 8A, and 8B) having a power supply (802), a hydraulic pump (806), and a control mechanism (808) configured to selectively supply pressurized fluid to the hydraulic cylinders to extend or retract hydraulic rams from the hydraulic cylinders to cause the pivoting arms to move in the arc motion to raise and lower the trailer frame relative to the ground. 
Stene discloses a similar hydraulic drop frame trailer (22, Fig. 1) comprising: a plurality of safety locks (106, Fig. 4), each safety lock securing a pivot arm (82) to the trailer frame for locking each pivoting 
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Atkinson in view of Smith to have an integral angled ramp extending across a backside of the trailer frame to facilitate easier loading of the trailer. Such a person would also have found it obvious to modify Atkinson in view of Smith by substituting the cylinders for hydraulic cylinders, because the hydraulic cylinders would not perform in a matter inconsistent with the established function of the cylinders, and as a result, the substitution would do no more than yield predictable results. See In United States v. Adams where the court held that, “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result”. Such a person would have also found it obvious to modify Atkinson in view of Smith to have an operating stating having a power supply, a hydraulic pump, and a control mechanism configured to selectively supply pressurized fluid to the hydraulic cylinders to extend or retract hydraulic rams from the hydraulic cylinders to cause the pivoting arms to move in the arc motion or raise and lower the trailer frame relative to the ground. Such a person would have been motivated to make these modifications to provide a user a safe way of actuating the hydraulic cylinders from a distance and out of harm’s way of any moving parts. 
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Atkinson in view of Stene to have a plurality of safety locks as disclosed by Stene in order to arrive at the claimed invention and to increase the safety of operation of the trailer by providing a safeguard against hydraulic failures that could cause injury to an operator or damage the trailer’s load. Additional advantages of the modification would include providing means for keeping the trailer in a fixed position in the event that the hydraulic cylinders need to be disconnected from the trailer for servicing and routing maintenance. 

With respect to claim 6, Atkinson in view of Smith and Stene as modified above discloses: the hydraulic drop frame trailer of claim 1, wherein the operating station (Smith; Figs. 6, 8A, and 8B ) includes at least 2 selectively actuated valves (606, 608, 610, 612, Fig. 6) configured to selectively supply pressurized hydraulic fluid to the hydraulic cylinders. 
Regarding the recitation that valves exist, “to independently raise and lower each side of the trailer”, it should be noted that, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2144 II.). Since the cylinders disclosed by Atkinson are capable of being independently operated (see Co. 19, LL. 56-58), all of the structural limitations of the claim are met by Atkinson in view of Smith and Stene. 
With respect to claim 8, Atkinson in view of Smith and Stene as modified above discloses: the hydraulic drop frame trailer of claim 1, wherein each pivoting arm (Atkinson; 168, Fig. 9) pivots on a first pin (166), wherein the first pin is secured to an extending ram of the pivoting hydraulic cylinder (172 as modified by Smith) and a second pin (170) secured to the trailer frame and an end of the hydraulic cylinder that is opposite the extending ram. As discussed above, claim 8 is a mischaracterization of the disclosed invention however, as best understood by the examiner and in view of the remarks filed by the applicant, Atkinson discloses sufficient structure to meet the limitations of claim 8.
With respect to claim 9, Atkinson in view of Smith and Stene as modified above discloses: the hydraulic drop frame trailer of claim 1, wherein each hydraulic cylinder (Atkinson; 172, Fig. 9, as 
With respect to claim 10, Atkinson in view of Smith and Stene as modified above discloses: the hydraulic drop frame trailer of claim 1, wherein the power supply is the power supply of the tow truck vehicle or a battery (Smith; 802, Fig. 8A).
With respect to claim 11, Atkinson in view of Smith and Stene as modified above discloses: the hydraulic drop frame trailer of claim 1, wherein each safety lock comprises a pair of brackets (Stene; left and right sides of 106, Fig. 18) with an aligned hole (112), each aligned hole engaging a removable safety pin (not illustrated, see Col. 6, LL. 19-21). 
With respect to claim 12, Atkinson discloses: a drop frame trailer (see abstract), comprising: a trailer frame (156, Fig. 9); a pivoting arm (168) pivotally secured at a first end to the trailer frame and having an offset bracket (170) positioned on a second end thereof distal from the trailer frame; an actuated cylinder (172) pivotally secured to the trailer frame at a non-extending end thereof and pivotally secured to the offset bracket at a ram extending end thereof, a longitudinal axis of the cylinder being slightly angled from a longitudinal axis of the pivoting arm and the offset bracket having a pivotal securing mechanism (pin through 170) to engage the ram extending end of the cylinder at a position that is offset from the pivoting arm to facilitate pivotal movement of the pivotally mounted arm in an arc motion when the ram extending end of the cylinder is extended from the cylinder; an axle-less wheel mount (176) attached to the pivoting arm at a position near the offset bracket, the axle-less wheel mount being connected to a wheel (128, Fig. 7) and providing rotation thereto; wherein the arc motion resulting from extending the ram extending end of the cylinder operates to raise the wheel in a direction away from ground and correspondingly lower the trailer frame toward ground. 

Smith discloses a hydraulic drop frame trailer (see abstract) that uses hydraulic cylinders (36, Fig. 1A) to drive the raising and lowering of the trailer.
Stene discloses a similar hydraulic drop frame trailer (22, Fig. 1) comprising: a plurality of safety locks (106, Fig. 4), each safety lock securing a pivot arm (82) to the trailer frame for locking each pivoting arm to the trailer frame during transport or when there is otherwise a hydraulic system failure that allows for pressure loss.  
A person having ordinary skill in the art before the time of filing would have found it obvious to modify Atkinson in view of Smith by substituting the cylinders for hydraulic cylinders, because the hydraulic cylinders would not perform in a matter inconsistent with the established function of the cylinders, and as a result, the substitution would do no more than yield predictable results. See In United States v. Adams where the court held that, “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result”.
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Atkinson in view of Stene to have a plurality of safety locks as disclosed by Stene in order to arrive at the claimed invention and to increase the safety of operation of the trailer by providing a safeguard against hydraulic failures that could cause injury to an operator or damage the trailer’s load. Additional advantages of the modification would include providing means for keeping the trailer in a fixed position in the event that the hydraulic cylinders need to be disconnected from the trailer for servicing and routing maintenance. 

With respect to claim 14, Atkinson in view of Smith and Stene as modified above discloses: the hydraulic drop frame trailer of claim 13, further comprising a controller (Smith; 808, Fig. 8A) configured to selectively raise and lower the left and right sides of the trailer frame independently of one another (Atkinson; see Col. 19, LL. 56-58). Note, the controller disclosed by Smith does not provide means for independent control of separate hydraulic cylinders; however, since Atkinson provides cylinders that can be individually actuated, a person having ordinary skill in the art seeking to modify Atkinson in view of Smith to have a controller to enable remote operation of the trailer would have found it obvious to provide the controller with means for selective actuation of the selectively actuated cylinders.  
Claim 2 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Atkins in view of Smith and Stene as applied to claims 1 and 14 above, and further in view of Fought (US 20100276651 A1).
With respect to claim 2, Atkins in view of Smith and Stene teach all of the features as set forth above but is silent in teaching: a hydraulic jack for raising a front portion of the trailer frame. 
Fought discloses a trailer (10, Fig. 1) comprising a hydraulic jack (30) for raising a front portion of the trailer frame. 
Before the time of filing, a person having ordinary skill in the art would have found it obvious to modify Atkinson in view of Smith and Stene in further view of Fought to include a hydraulic jack to arrive at the claimed invention and in order to provide means for keeping the trailer level while an operator is attaching the trailer to a tow vehicle. 

With respect to claim 16, Atkinson in view of Smith and Stene and in further view of Fought as modified above discloses: the hydraulic drop frame trailer of claim 15, wherein the controller (smith; 808, Fig. 8A) further comprises an electric power supply (802, Fig. 8A), and electrically driven hydraulic pump (806), and at least 2 selectively actuated valves (606, 608, 610, 612, Fig. 6) configured to selectively supply pressurized hydraulic fluid to the hydraulic cylinders to independently raise and lower each side of the trailer. 
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Atkins in view of Smith and Stene as applied to claim 1 above, and further in view of Risi (US 20090102232 A1).
With respect to claims 3 and 4, Atkins in view of Smith and Stene disclose all of the features as set forth above but is silent in teaching: the trailer deck comprises substantially horizontal or planar wood or steel, and diamond shaped raised members for generating traction for the trailer deck. 
Risi teaches a trailer deck (20, Fig. 3) comprising horizontal or planar wood (10) or steel (13) and diamond shaped raised members (see paragraph [0021]) for generating traction for the trailer deck. 
Before the time filing, it would have been obvious to a person having ordinary skill in the art to modify Atkins in view of Smith and Stene in further view of Risi to use substantially horizontal or planar wood or steel to arrive at the claimed invention and in order to provide a high-strength deck for the trailer, and to include diamond shaped raised member to improve the grip of the trailer deck, thereby reducing fall risks for users loading the trailer, and to prevent cargo from shifting while the trailer is being towed. 
7 is rejected under 35 U.S.C. 103 as being unpatentable over Atkinson in view of Smith and Stene as applied to claim 1 above, and further in view of Hadley (US 9403559 B1).
With respect to claim 7, Atkinson in view of Smith and Stene disclose all of the features as set forth above but is silent in teaching: the control module comprises a wireless remote-control module configured to wirelessly communicate with a remote-control unit that allows a user to actuate the hydraulic cylinders from a remote location within wireless communication range. 
Hadley discloses a similar hydraulic drop trailer comprising a wireless remote-control module (not illustrated) configured to wirelessly communicate with a remote-control unit that allows a user to actuate the hydraulic cylinders (108) from a remote location within wireless communication range (see Col. 3, LL. 20-21)
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Atkinson in view of Smith and Stene in further view of Hadley to include a wireless remote-control unit to arrive at the claimed invention and in order to allow a user to operate the lifting trailer from a distance, thereby increasing safety of operation. 
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson in view of Smith, Stene, and fought as applied to claim 16 above, and further in view of Hadley (US 9403559 B1).
With respect to claim 17, Atkinson in view of Smith, Stene, and Fought as modified above discloses all of the features as set forth above but is silent in teaching: the controller further comprises a wireless remote-control module configured to wirelessly communicate with a hand held user remote-control unit that allows a user to actuate the hydraulic cylinders and the trailer tongue jack from a remote location within wireless communication range. 
Hadley discloses a similar hydraulic drop trailer comprising a wireless remote-control module (not illustrated) configured to wirelessly communicate with a remote-control unit that allows a user to 
It would have been obvious to a person having ordinary skill in the art before the time of filing to further modify Atkinson in view of Smith, Stene, and Fought in view of Hadley to include a wireless remote-control unit to arrive at the claimed invention and in order to allow a user to operate the lifting trailer from a distance, thereby increasing safety of operation. Note, the controller disclosed by Hadley does not provide means for operating a trailer tongue jack; however, a person having ordinary skill in the art before the time of filing seeking to modify Smith, Stene and Fought in further view of Hadley would have found it obvious to include means for controlling the tongue jack with the controller so that the an operator could raise the tongue of the trailer from a distance, keeping the operator out of harm’s way of any powered moving parts. 
With respect to claim 18, Atkinson in view of Smith, Stene and Fought in further view of Hadley as modified above discloses: the hydraulic drop frame trailer of claim 17, further comprising an integral ramp built (Smith; not numbered, illustrated in Fig. 4A) into a rear portion of the trailer frame opposite the trailer tongue jack, the integral ramp having a height that is equal to or less than a height of the trailer frame. 
With respect to claim 19, Atkinson in view of Smith, Stene, and Fought, and in further view of Hadley as modified above discloses: all of the features as set forth above but is silent in teaching: a slope of the integral ramp is less than 1:3 (rise: run).
However, before the time of filing, a person having ordinary skill in the art would have found in obvious to further modify Atkinson in view of Smith, Stene, and Fought, and in further view of Hadley to have a ramp with such a slope to provide a gentle incline with which the ramp could be loaded. As an example, when loading a trailer with heavy cargo, a user may wish to use a cart with wheels or wheelbarrow. In this situation, a ramp with an incline offers the user a significant mechanical advantage 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Atkinson (US 9340087 B2) in view of Smith (US 20050067799 A1).
With respect to claim 20, Atkinson discloses: A drop frame trailer (abstract), comprising: a trailer frame (156, Fig. 9) including a top side (the top of 156), a first side (a left side of 156), a second side (a right side of 156), and a forward end (123 a), the forward end further including a hitch (124); a trailer bed (136, Fig. 1B) mounted on the top side of the trailer frame; a pair of pivoting arms (168, Fig. 9), each pivoting arm having a first end and a second end, the first end of each pivoting arm pivotally mounted to the trailer frame on a respective one of the first side and the second side; a pair of offset brackets (170), each offset bracket positioned at the second end of a respective pivoting arm; a pair of cylinders (172), each cylinder having a third end and a fourth end, the third end of each hydraulic cylinder pivotally mounted to the trailer frame on a respective one of the first side and the second side and the fourth end of each hydraulic cylinder pivotally attached to a respective one of the offset brackets; a pair of axel-less wheel mounts (176, see Col. 11, L. 47), each axel-less wheel mount attached to a respective pivoting arm; and a pair of wheels (138, Fig. 7), each wheel mounted to a respective axel-less wheel mount, wherein the cylinders drive the pivoting arms and the wheels through an arc as the hydraulic cylinders are extended and retracted to raise and lower the bed relative to the ground.
In the relied upon embodiment disclosed by Atkinson, the cylinders are not explicitly disclosed as hydraulic cylinders. 

Before the time of filing, a person having ordinary skill in the art would have found it obvious to modify Atkinson in view of Smith by substituting the cylinders for hydraulic cylinders, because the hydraulic cylinders would not perform in a matter inconsistent with the established function of the cylinders, and as a result, the substitution would do no more than yield predictable results. See In United States v. Adams where the court held that, “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616